DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 01 November 2021. Claims 1, 4 and 11 have been amended. Claims 6 and 17-32 have been cancelled. Claims 33-45 have been added. Therefore, claims 1-5, 7-16 and 33-35 are presently pending in this application.
Claims 1-5, 7-16 and 33-45 are allowed based on the examiner’s amendment and examiner’s reasons for allowance below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation is: “one or more adjustment means”, as recited in lines 2-3 of claim 11, having the structure of “being magnets, piezo ceramic or motors with gear boxes, pneumatic or hydraulic to change the tip distance”, as recited in lines 2-3 of claim 11.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David King on 08 February 2022.
The application has been amended as follows: 
In claim 1, in line 13 replace “can be” with --is--.
In claim 8, in lines 1-2 replace “wherein the device includes replaceable electrodes or tips” with --wherein the pair of electrodes are replaceable electrodes--.
In claim 9, in line 1 replace “further comprises: two” with --wherein the pair of electrodes are--.
In claim 10, in line 1 replace “further comprises: one or more” with --wherein the pair of electrodes are--
In claim 34, in line 3 replace “the circuit” with --a circuit--.
In claim 38, in lines 2-3 replace “the device and once through the main portion, electrical” with --the device, the electrical--.
In claim 39, in line 2 replace “connections will pass” with --connections pass--.
In claim 44, in line 1 replace “claim 43” with --claim 1--.
In claim 45, in line 1 replace “claim 44” with --claim 1--. In line 2 replace “the light can be” with --the LED is--.
Response to Arguments
Applicant’s arguments, see the remarks filed 01 November 2021, with respect to the 35 U.S.C. 103 rejections of claims 1-16 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1-16 have been withdrawn. 
Reasons for Allowance
Claims 1-5, 7-16 and 33-45 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A handheld acoustic shock wave or pressure pulse applicator device comprises: a body structure having a main portion at a proximal end and a pivotable portion at a distal end, the body structure having  a longitudinal axis extending between the ends; and an applicator head in the pivotable portion at the distal end pivotably connected to the main portion which emits pressure pulses or shock waves at an inclined angle relative to the longitudinal axis of the body structure, wherein the applicator head has a balloon or lens or membrane through which the emitted pressure pulses or shock waves pass, wherein the lens or membrane is configured to be coupled directly by touching  an exposed soft tissue 
The closet prior arts of record are Schultheiss et al. (2007/0016112 A1) and Schultheiss et al. (2006/0036194 A1; hereinafter referred to as Schultheiss’194). 
In figures 1-7 and 9 Schultheiss discloses a handheld acoustic shock wave applicator device 2 comprises: a body structure 5 having a proximal end (see fig. 1) and a distal end (see fig. 1) with a longitudinal axis extending between the ends (see fig. 1); and an applicator head 40 at the distal end which emits shock waves at an inclined angle relative to the longitudinal axis of the body structure 5 (see para. [0054] lines 6-8 and para. [0055] lines 4-9); the applicator head 40 has a membrane 3 through which the emitted shock waves pass wherein the membrane 3 is configured to be coupled directly to an exposed soft tissue surface (see fig. 1, fig. 9, para. [0019] lines 25-29, paras. [0058]-[0059] and para. [0093]).
In figure 14 Schultheiss’194 teaches that an applicator head 43 is coupled directly to an exposed soft tissue surface of a palate inside a patient's mouth to direct emitted shock waves to the brain (see para. [0074] lines 1-14). 
The prior art, neither alone or in combination, disclose the limitation of “the body structure having a longitudinal axis extending between the ends; and an applicator head 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimizu (2002/0098732 A1) is cited to show O-rings for an endoscope connection.
Weng et al. (6,626,855 B1) is cited to show a pivoting imaging device.
Katragadda et al. (2013/0345600 A1) is cited to show adjustable electrodes.
Kreis et al. (2018/0078755 A1) is cited to show an electrical assembly for a shockwave generator.
Prior (2019/0083133 A1) is cited to show a pivoting shockwave generator.
Pernot et al. (2019/0126317 A1) is cited to show a pivoting wave generator.
Capelli et al. (2020/0206072 A1) is cited to show an electrical assembly for a shockwave generator.
Cho (2020/0261747 A1) is cited to show an LED in a membrane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDER MORALES/Examiner, Art Unit 3785         

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785